United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS           March 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30841
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL H. WARREN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 02-CR-30029-01
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael H. Warren pleaded guilty to bank fraud.      By

fraudulently keeping for his own enrichment the proceeds of used

car sales, Warren failed to repay money loaned under a financing

arrangement between the bank and Warren’s used car dealership.

Warren also failed to pay state sales taxes he collected as part

of the same sale proceeds.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30841
                                 -2-

     Warren appeals the district court’s determination of

relevant conduct that increased his sentence by including the

unpaid sales taxes in the amount of loss attributed to the crime.

Warren fails to show that the unpaid taxes were not part of the

same course of conduct that included defrauding the bank.         See

U.S.S.G. § 1B1.3(a) & comment. (n.9).      Warren also fails to

establish that his failure to pay the sales tax was not “criminal

conduct” as is required to constitute relevant conduct for

sentencing purposes.   See United States v. Powell, 124 F.3d 655,

665 n.10 (5th Cir. 1997).

     The judgment of the district court is AFFIRMED.